LAW ree:'a.f:~lnv

NO. 30705

IN THE SUPREME COURT OF THE STATE OF HAWAlT

cINDY McENRY, P@titi@ner,

  

VS.

D:sTRIcT coURT or THE FIRsT c1RcUIT, wA1ANAE D§§§?!
sTATE oF HAwA:T, and AAHUAL1I KB, LLc, a Ha@é
CZ."

Limited Liability Company, Respondents.““?

ORlGINAL PROCEEDlNG
lRClO-l-525l)

(ClVlL NO.
ORDER
C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

(By: Moon,
Upon consideration of petitioner Cindy McEnry’s

petition for a writ of prohibition, it appears that DCRCP 62(d)

authorized the district court to approve the amount of a
supersedeas bond required to stay the July 30, 2010 judgment for
possession pending appeal. Petitioner fails to demonstrate that

the district court’s approval of a supersedeas bond in the amount
of $l54,000 was a flagrant and manifest abuse of discretion.
Petitioner can seek a modification of the terms of the district

court’s stay from the intermediate court of appeals in appeal NO.

30597 pursuant to HRAP 8. Therefore, petitioner is not entitled
See Kema v. Gaddis, 91 Hawafi 200,

to extraordinary relief.

204-O5, 982 P.2d 334, 338-39

extraordinary remedy that will not issue unless the petitioner

(l999) (A writ of prohibition is an

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

robtain the requested action. Such writs are not intended to

supersede the legal discretionary authority of the lower courts,

nor are they intended to serve as legal remedies in lieu of

A3"Hj

 

normal appellate procedures. Where a court has discretion to
act, mandamus will not lie to interfere with or control the
exercise of that discretion, even when the judge has acted
erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which it has a legal duty to
act.). Accordingly,

IT IS HEREBY ORDERED that the petition for a writ of
prohibition is denied.

DATED: Honolulu, Hawafi, 'August 3l, 2010.

we
baca/w 

/@~»~e-§

Q§C»»o\..£. »€)~)@, Qv,
/Wm»¢/ /£¢¢wo¢#‘//